              Case 3:20-cv-05070-JLR Document 46 Filed 03/02/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10         PRUDENTIAL INSURANCE                         CASE NO. C20-5070JLR
           COMPANY OF AMERICA,
11                                                      ORDER STAYING CASE
                                Plaintiff,
12                v.

13
           YANG TOK WITTIG, et al.,
14
                                Defendants.
15
           On February 22, 2021, the court ordered Defendants Yang Tok Wittig, the Estate
16
     of Mark Edwin Wittig (“the Estate”), and I.W. to show cause by no later than March 1,
17
     2021, why this action should not be stayed pending the completion of probate
18
     proceedings in Washington state court. (OSC (Dkt. # 44).) I.W., through her guardian
19
     Ana P. Morales, agrees that this matter should be stayed. (I.W. Resp. (Dkt. # 45).) No
20
     other Defendant has responded to the order to show cause. (See generally Dkt.)
21

22


     ORDER - 1
              Case 3:20-cv-05070-JLR Document 46 Filed 03/02/21 Page 2 of 2




 1          Accordingly, this matter is STAYED pending the outcome of the probate

 2   proceedings and until further order of the court. The court VACATES the parties’ April

 3   5, 2021 trial date and all remaining pre-trial deadlines. (See Sched. Ord. (Dkt. # 38).)

 4   The court ORDERS Ms. Wittig, the Estate, and I.W. to submit a joint status report

 5   regarding the progress of the probate proceedings on June 1, 2021, and every 90 days

 6   thereafter until those proceedings are resolved.

 7          Dated this 2nd day of March, 2021.

 8

 9                                                      A
                                                        JAMES L. ROBART
10
                                                        United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
